Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 1 of 13     Page  1 of 15




                          RJN - Exhibit 10 - Page 1 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 2 of 13     Page  2 of 15




                          RJN - Exhibit 10 - Page 2 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 3 of 13     Page  3 of 15




                          RJN - Exhibit 10 - Page 3 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 4 of 13     Page  4 of 15




                          RJN - Exhibit 10 - Page 4 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 5 of 13     Page  5 of 15




                          RJN - Exhibit 10 - Page 5 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 6 of 13     Page  6 of 15




                          RJN - Exhibit 10 - Page 6 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 7 of 13     Page  7 of 15




                          RJN - Exhibit 10 - Page 7 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 8 of 13     Page  8 of 15




                          RJN - Exhibit 10 - Page 8 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc       Filed
                                  1 Filed     10/29/20 Entered
                                            02/11/10     Entered 10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
          Exhibit Exhibit 10 - Main
                               Chapter 13 Petition
                                    Document       and Schedules
                                                  Page 9 of 13     Page  9 of 15




                          RJN - Exhibit 10 - Page 9 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc      Filed
                                  1 Filed    10/29/20 Entered
                                           02/11/10     Entered  10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
         Exhibit Exhibit 10 - Main
                              Chapter 13 Petition
                                   Document       and Schedules
                                                 Page 10 of 13     Page 10 of 15




                          RJN - Exhibit 10 - Page 10 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc      Filed
                                  1 Filed    10/29/20 Entered
                                           02/11/10     Entered  10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
         Exhibit Exhibit 10 - Main
                              Chapter 13 Petition
                                   Document       and Schedules
                                                 Page 11 of 13     Page 11 of 15




                          RJN - Exhibit 10 - Page 11 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc      Filed
                                  1 Filed    10/29/20 Entered
                                           02/11/10     Entered  10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
         Exhibit Exhibit 10 - Main
                              Chapter 13 Petition
                                   Document       and Schedules
                                                 Page 12 of 13     Page 12 of 15




                          RJN - Exhibit 10 - Page 12 of 15
Case 2:09-bk-26198-BR
  Case 2:10-bk-14951-VK Doc     52-10
                              Doc      Filed
                                  1 Filed    10/29/20 Entered
                                           02/11/10     Entered  10/29/20
                                                               02/11/10   07:46:55 Desc
                                                                        15:24:33     Desc
         Exhibit Exhibit 10 - Main
                              Chapter 13 Petition
                                   Document       and Schedules
                                                 Page 13 of 13     Page 13 of 15




                          RJN - Exhibit 10 - Page 13 of 15
         Case
          Case2:09-bk-26198-BR
               2:10-bk-14951-VK Doc  Doc52-10   Filed02/11/10
                                          1-1 Filed   10/29/20 Entered
                                                                 Entered02/11/10
                                                                         10/29/2015:24:33
                                                                                  07:46:55 Desc
                                                                                            Desc
                  Exhibit Exhibit Ord
                                  10 -to
                                       Chapter 13 Petition and Schedules
                                         comply-BR1007/3015 Page 1 of 1    Page  14 of 15
                                          United States Bankruptcy Court
                                           Central District Of California
In re:
                                                                   CHAPTER NO.:   13
Kenya Ruiz
                                                                   CASE NO.:   2:10−bk−14951

               ORDER TO COMPLY WITH BANKRUPTCY RULE 1007 and 3015(b)
                       AND NOTICE OF INTENT TO DISMISS CASE
To Debtor and Debtor's Attorney of Record,
YOU FAILED TO FILE THE FOLLOWING DOCUMENTS:
Schedule B
Schedule C
Schedule G
Schedule A
Schedule H
Statement − Form 22C
Schedule I
Schedule J
Stmt. of Fin. Affairs
Chapter 13 Plan




Even if the indicated documents are not applicable to your particular situation, they must still be filed with the notation
'None' marked thereon.
According to Bankruptcy Rules 1007(c) and 3015(b), within 14 days after you filed the petition, YOU MUST EITHER:

(1)       File the above−referenced documents and the proper number of copies [Local Bankruptcy Rule 1002−1]:
                         Chapter 13     1 Original and 1 Copy
OR

(2)       File and serve a motion for an order extending the time to file the required document(s). If you make such a motion and
          it is denied after the 14 days have expired, your case will be dismissed.

IF YOU DO NOT COMPLY in a timely manner with either of the above alternatives, the court WILL DISMISS YOUR CASE
WITHOUT FURTHER NOTICE.


BY ORDER OF THE COURT                                                             KATHLEEN J. CAMPBELL, CLERK OF
Dated: February 11, 2010                                                          COURT
                                                                                  By: Viridiana Fierro
                                                                                   Deputy Clerk

deforco − Revised 12/2009                                                                                                 1 / VFG




                                          RJN - Exhibit 10 - Page 14 of 15
         Case
          Case2:09-bk-26198-BR
               2:10-bk-14951-VK Doc  Doc52-10   Filed02/11/10
                                         1-2 Filed    10/29/20 Entered
                                                                 Entered02/11/10
                                                                         10/29/2015:24:33
                                                                                  07:46:55 Desc
                                                                                            Desc
                  Exhibit Exhibit 10 Case
                                     - Chapter 13 Petition and Schedules
                                          Com Def Notice Page 1 of 1       Page  15 of 15
                                        United States Bankruptcy Court
                                         Central District Of California
In re:
                                                                 CHAPTER NO.:   13
Kenya Ruiz
                                                                 CASE NO.:   2:10−bk−14951

                             CASE COMMENCEMENT DEFICIENCY NOTICE
To Debtor and Debtor's Attorney of Record,
YOUR CASE MAY BE DISMISSED IF YOU FAIL TO CURE THE FOLLOWING DEFICIENCIES:
You must cure the following within 14 days from filing of your petition:

   Notice of Available Chapters signed by Debtor(s). [11 U.S.C. §342(b); Local Rule 1002−1(g)]
   Statement of Assistance of Non−Attorney or Bankruptcy Petition Preparer. [Local Rule 1002−1(g)]
   Verification of Creditor Mailing List. [Local Rule 1007−2(d)]
   Summary of Schedules (Form B6). [Local Rule 1002−1(g)]
   Signed Declaration Concerning Debtor's Schedules (Form B6). [Local Rule 1002−1(g)]
   Certificate of Credit Counseling as required by § 521(b)(1), § 109(h)(1), and F.R.B.P. 1007(b)(3), or a Certification of Exigent
Circumstances under § 109(h)(3), or a request for determination by the court under § 109(h)(4).
   Statistical Summary of Certain Liabilities
   Debtor's Certification of Employment Income

Even if the indicated documents are not applicable to your particular situation, they must still be filed with the notation 'None'
marked thereon.




For all items above you must file the original and the following number of copies [Local Bankruptcy Rule 1002−1]:
                Chapter 13    1 Original and 1 Copy

Please return the original or copy of this form with all required items to the following location:

                 255 E. Temple Street, Room 940, Los Angeles, CA 90012


If you have any questions, please contact the below−referenced Deputy Clerk:




                                                                                KATHLEEN J. CAMPBELL, CLERK OF
Dated: February 11, 2010                                                        COURT
                                                                                By: Viridiana Fierro
                                                                                 Deputy Clerk

ccdn − Revised 12/2009                                                                                                     1 / VFG

                                       RJN - Exhibit 10 - Page 15 of 15
